Citation Nr: 1115726	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for a bilateral hip disability.

2. Entitlement to service connection for residuals of a stress fracture of the left femur.

3. Entitlement to service connection for residuals of a stress fracture of the right second metatarsal.

4. Entitlement to service connection for a psychiatric disorder to include secondary service connection.

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from January 2003 through November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In April 2009, the Board remanded the claims for further development.  With respect to the claims of service connection for a bilateral hip disability and for residuals of a stress fracture of the right second metatarsal, the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claims of service connection for residuals of a stress fracture of the left femur and for a psychiatric disorder to include secondary service connection are REMANDED to the RO via the Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1. A bilateral hip disability is shown to be the result of the Veteran's ACDUTRA service.

2. Residuals of a stress fracture of the right second metatarsal are shown to be the result of the Veteran's ACDUTRA service.


CONCLUSIONS OF LAW

1. A bilateral hip disability is the result of an injury in service.  38 U.S.C.A. §§ 101(22), (24), 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2010).

2. Residuals of a stress fracture of the right second metatarsal are the result of an injury in service.  38 U.S.C.A. §§ 101(22), (24), 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Inasmuch as the decision on the claims decided is favorable to the Veteran, VCAA compliance need not be further addressed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that in March 2003 the Veteran was seen for complaints of pain in her right foot of three weeks' duration.  She stated that she had been told she had a stress fracture in the top of her right foot, stemming from a 10 mile run.  X-rays showed a mild hallux valgus deformity without associated osteoarthritis.  Subsequent bone scans showed a fracture within the right mid foot near the base of the second metatarsal.

At the same visit, the Veteran complained of pain in her left hip due to hitting a metal pole two weeks earlier.  X-rays showed anatomic alignment without acute fracture, dislocation, or effusion.  X-rays in May 2003 showed that the right foot stress fracture was healing.  In July 2003, X-rays showed no evidence of fracture.  

In July 2003, the Veteran complained of bilateral hip pain.  On physical examination she had tenderness to palpation of the hip flexors and pain with resisted straight leg raising.  The diagnosis was anterior hip pain.  X-rays of the hips and pelvis showed no evidence of fracture or dislocation.

In August 2003, the Veteran was treated for complaints of bilateral hip and sacroiliac joint region pain.  She was on profile for her right foot with guidelines of no marching, lifting, or physical fitness tests between July 2003 and October 2003.  

Right foot X-rays obtained in October 2003 showed no evidence of fracture.  On service separation in November 2003, treatment for a stress fracture of a right toe was noted.   



On VA examination in April 2004, the Veteran provided a history of hip pain in service whenever she engaged in strenuous physical activity such as jogging or prolong walking or standing and a stress fracture right foot.  Range of motion testing of the hips was limited by pain.  The assessment was bilateral hip "undiagnosed condition" pending review of the claims file and asymptomatic right foot stress fracture with no limitation of motion.

In a statement in June 2009, the Veteran reported difficulty sitting or standing for prolonged periods because of hip pain and that she was only able to sleep on her stomach or right side.  In addition, she reported breaking the top bones of her right foot while running during basic training.  She said she had difficulty finding shoes that did not aggravate her pain. 

On VA examination in June 2009, the Veteran described hip pain since 2003, when she was injured in basic training.  She also described a stress fracture in her right foot in 2003 after running when she stepped in a pothole.  On physical examination, there was tenderness at the dorsum of the second toe and a slight hallux valgus.  She had tenderness in the hips over the greater trochanteric region.  X-rays of the hips were read as normal and X-rays of the right foot showed intact bony structures but mild hallux valgus.  The diagnoses were bilateral hip strain with resulting functional impairment and an old healed stress fracture of the right foot with resulting functional impairment.  The examiner expressed the opinion that it was at least as likely as not that the Veteran's bilateral hip strain was related to her hip pain in service.








Analysis

The evidence shows that the Veteran had a right foot stress fracture and pain in her hips during service.  There is also evidence that she has a current bilateral hip disability, manifested by impaired range of motion and functional impairment, and residuals of the right foot stress fracture manifested by functional impairment, however slight.  In addition, the VA examiner specifically stated that the Veteran's current bilateral hip disability was s related to the hip pain she experienced in service and diagnosed her right foot disability as residual to the stress fracture in service.  There is no evidence to suggest that these disabilities are not due to service.  Thus, with evidence of injuries to the right foot and hips occurring in service which has resulted in a current disability, the criteria for service connection for both a right foot disability and a bilateral hip disability are met.


ORDER

Service connection for a bilateral hip disability is granted.

Service connection for residuals of a stress fracture of the right second metatarsal is granted.


REMAND

The service treatment records disclose that on examination in November 2002 prior to ACDUTRA, the Veteran reported a prior hairline fracture of the leg.  During ACDUTRA, she was treated for a stress fracture and a bone scan in March 2003 showing a grade I to II stress fracture in the diaphysis of the left femur.  A May 2003 bone scan showed a worsened, grade III, stress fracture. 


X-rays in July 2003 showed a solid nonaggressive cortical thickening at the medial aspect of the left femur measuring approximately 11 cm. in length, consistent with the recent stress fracture.  An August 2003 MRI showed a grade IV longitudinal stress fracture of the left femur with edema in the bone marrow, but no evidence of bone lesions or soft tissue masses.

On VA examination in June 2009, the Veteran reported a stress fracture in 2003 and complained of moderate soreness in her left leg with exertion.  On physical examination, there was tenderness to palpation above the middle two thirds of the femur anteriorly.  The diagnosis was an old healed stress fracture of the left femur with resulting slight functional impairment.  However, the examiner did not address whether the stress fracture in service represented an aggravation of a preexisting injury or a completely separate condition.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

On the claim of service connection for a psychiatric disorder condition, with the granting of service connection for additional disabilities, the evidence of record is insufficient to decide the claim, and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran do clarify the medical history she provided on entrance examination in November 2002,  that is, emergency room treatment for a hairline fracture on the "leg," specifically, whether it was the right or left leg and what lower extremity bone was affected. 




2.  If the Veteran identifies the left femur as the site of the pre-existing hairline fracture, notify the Veteran that she has the burden to show by competent evidence that there was a permanent increase in the pre-existing disability beyond the natural progression. 
Donellan v. Shinseki, 24 Vet. App. 167 (2010). 

3.  If there was no evidence of a pre-existing hairline fracture of the left femur, adjudicate the claim on the basis of direct service connection.  If the benefit sought remains denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

4.  Afford the Veteran a VA psychiatric examination to determine:

a).  Whether the Veteran has any current psychiatric disorder, and, if so,

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that the current psychiatric disorder is due to the events of active duty for training or caused by or aggravated by the Veteran's service-connected disabilities, namely, bilateral hip strain, left knee instability, and residuals of a stress fracture of the right second metatarsal. 




In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a temporary worsening of symptoms. 

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether an opinion on causation or aggravation cannot be determined based on the evidence of record and current medical knowledge.

The Veteran's file should be reviewed by the examiner.  

5.  On completion of the development, adjudicate the claim of service connection for a psychiatric disorder, including secondary service connection. If the benefit sought remains denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


